Citation Nr: 1045007	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for dsythymic disorder and intermittent explosive disorder 
associated with service-connected burst compression fracture of 
L1, status post spinal fusion of T12-L2 with Harrington Rod 
placement at T11-L3, and with height loss and anterior wedging of 
L1 vertebral body.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to burst compression fracture 
of L1, status post spinal fusion of T12-L2 with Harrington Rod 
placement at T11-L3, and with height loss and anterior wedging of 
L1 vertebral body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to February 
1998.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Huntington, West Virginia, which granted the 
Veteran's claim of entitlement to service connection for 
dysthymic disorder and intermittent explosive disorder with an 
initial evaluation of 30 percent, effective February 9, 2005, and 
denied his claim of entitlement to service connection for a 
cervical spine disorder, to include as secondary to his thoracic 
and lumbar spine disorders.  In a May 2007 rating decision, the 
RO increased the Veteran's initial evaluation for dysthymic 
disorder and intermittent explosive disorder to 50 percent, 
effective February 9, 2005.  Despite the assignment of an 
increased disability evaluation for this disorder, however, the 
issue remains in appellate status because the Veteran has 
continued to express disagreement with the assigned rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued 
after a notice of disagreement which grants less than the maximum 
rating available does not "abrogate the pending appeal").

In June 2007, the Veteran requested the opportunity to testify at 
a personal hearing before a Decision Review Officer at the 
Huntington RO, and in August 2007, was notified that a hearing 
had been scheduled for September 17, 2007.  However, the Veteran 
failed to show up for the scheduled hearing.  Therefore, his 
hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2010).

The issue of entitlement to service connection for a cervical 
spine disorder, to include as secondary to his service-connected 
thoracic and lumbar spine disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA will 
notify the appellant if further action is required on his part.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's dysthymic 
disorder and intermittent explosive disorder have been manifested 
by complaints and/or findings of depressed mood; anxiety; chronic 
sleep impairment; disturbances of motivation and mood; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and difficulty in establishing and maintaining 
effective work and social relationships.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent 
disabling for dysthymic disorder and intermittent explosive 
disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9433 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's dysthymic 
disorder and intermittent explosive disorder has already been 
established, and the current appeal arose from a claim for 
service connection, and the resulting rating assigned following 
the grant of service connection.  In a letter dated June 2008, 
the Veteran was informed that he should provide evidence showing 
that his disability had increased in severity.  The letter also 
advised him of what VA would do to assist him in obtaining 
evidence, including the specific types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  This letter also informed the Veteran of how 
VA determines the disability rating element of a claim.  See 
Dingess/Hartman, supra.




      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service VA treatment records, and a VA examination report 
dated April 2005.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran has 
not referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that have 
not already been obtained and associated with the record.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

As noted above, the Veteran was afforded a VA mental health 
evaluation in April 2005.  The examination report shows that the 
examiner reviewed the Veteran's electronic VA treatment records, 
performed a comprehensive psychiatric evaluation, elicited from 
the Veteran his history of psychological and psychiatric symptoms 
and their effect on his occupation and daily life, and provided 
clinical findings detailing the examination results.  The Board 
notes that, although the VA examiner did not review the complete 
claims folder, which would have included the Veteran's service 
treatment records, the VA General Counsel has held that the 
extent to which an examiner must have access to past medical 
reports, if at all, must be determined on a case-by-case basis.  
See VAOPGCPREC 20-95 (July 14, 1995). 

Additionally, the Court has held that the absence of claims file 
review does not automatically render an examination inadequate or 
reduce the probative value of a medical opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (the Court has 
not held, in every case, that an examiner must review all prior 
medical records before issuing a medical opinion or diagnosis).  
In this case, because the Veteran's claim of entitlement to 
service connection was based on an already service-connected 
disorder (i.e., secondary service connection), and the examiner 
concluded that there was a definite relationship between his 
service-connected spinal disorders and his mental health 
disorders, the review of his service treatment records was not 
necessary.  Moreover, as noted above, the examiner had access to 
the Veteran's complete VA treatment reports, which showed all 
complaints, treatment and diagnoses of mental health disorders; 
there are no private treatment reports of record or evidence that 
the Veteran has received private treatment for his psychiatric 
disabilities.  For these reasons, the Board concludes that the 
examination report is adequate upon which to base a decision in 
this case.

In addition, the Board also notes that, although the Veteran's 
last mental health evaluation took place in April 2005, the mere 
passage of time between the last examination and the Board's 
review does not automatically render the examination inadequate; 
rather, there must be evidence of a change in the condition or an 
allegation of a worsening of the condition.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  In this case, there is 
no indication that the Veteran's dysthymic disorder and 
intermittent explosive disorder have worsened since the most 
recent examination.  The VA outpatient treatment records show no 
evidence of an increase in the Veteran's symptomatology, and 
reflect the symptoms noted by the VA examiner during the 2005 
evaluation.  As such, the Board finds no further action is 
necessary to comply with VCAA duty to assist.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
has been consistent with the provisions of the VCAA.  The Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirements has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Accordingly, the Board will proceed to a decision on the 
merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).
The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's dysthymic and intermittent explosive disorders are 
evaluated under DC 9433.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 4.130 
(2010).  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's disability that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9433 (2010).

The Board must also consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

As noted above, the Veteran is currently rated at 50 percent 
disabled for his dysthymic intermittent explosive disorders, 
secondary to his service-connected spinal disabilities.  However, 
he contends that his service-connected mental health disabilities 
warrant a higher initial evaluation.  See VA Form 4138, January 
2006.

Review of the claims folder reveals that, in January 2005, during 
a visit to the Hines VA Medical Center ("VAMC") outpatient 
mental health clinic in North Chicago, Illinois, the Veteran said 
his employer had told him to get treatment or he would be fired.  
He said that, for the past year, he had been working for the 
Disabled American Veterans organization, and about one month 
earlier, a secretary had placed piles of paperwork in his 
cubicle/work area.  He said that, upon seeing this, he became 
extremely angry and proceeded to "trash [the] whole area."  He 
reported feeling anxious and said he exploded with the slightest 
stress.  He said that there had been many instances over the past 
few years in which he was prepared to physically assault someone, 
but the person would back down or walk away.  He also said that 
he had been married to his first wife for two years, but they 
divorced soon after he sustained his service-connected back 
injury (a spinal fracture during a parachuting exercise in 1998, 
which resulted in his being medically discharged).  He reported 
trouble sleeping and nightmares, but denied panic attacks, 
blackouts, or symptoms of mania or psychosis.  During the mental 
status evaluation, he was dressed neatly and well-groomed with 
good hygiene.  He appeared depressed with an appropriate, 
reactive affect, but without suicidal/homicidal ideations, audio 
or visual hallucinations or delusions.  He was diagnosed with an 
adjustment disorder vs. intermittent explosive disorder; 
posttraumatic stress disorder ("PTSD") was ruled out.  His GAF 
score was 60, indicative of moderate symptoms.

In April 2005, the Veteran was afforded a VA psychiatric 
evaluation.  He said that his second marriage of two years was 
colored by multiple arguments and friction regarding his 
behavior, such as outbursts of anger and verbal confrontations in 
restaurants, and throwing things at home, such as the television 
remote control.  He also discussed having had an unsteady job 
history since his discharge from service, stating that, in two 
instances, he had been fired due to physical confrontations, and 
had had many verbal confrontations with bosses and co-workers.  
He said that after his boss found his desk in a mess after he 
"exploded" at work, he was referred for treatment.  During the 
mental status evaluation, he was found to be alert, fully-
oriented, well-groomed and dressed, expressive, nervous and 
somewhat ashamed, but more relaxed and spontaneous later in the 
interview, but generally tense.  His thought process was 
sequential, with sharp answers and good vocabulary.  There were 
no suicidal or homicidal ideations reported, and no psychotic 
symptoms reported or observed.  His cognitive functioning was 
grossly intact, and he displayed good insight.  He was also 
coherent and well-organized.  The VA examiner diagnosed him on 
Axis I with dysthymic disorder (with onset after military 
service) and intermittent explosive disorder (with onset after 
military service), and concluded that these disorders were most 
likely a result of the Veteran's service-connected spinal injury.  
His assigned GAF score was 55, indicative of moderate symptoms.

In May 2007, the Veteran submitted a letter from the VARO in 
Roanoke, Virginia, stating that he had been terminated from his 
job as a VA Field Examiner during his probationary period.  The 
letter indicated that his discharge was a result of his being 
argumentative and his failure to secure and protect government 
information technology equipment systems and data.  It noted 
several incidences, including an occurrence during his first week 
of employment when he became argumentative when informed of the 
prohibition against carrying a concealed weapon while performing 
official duties.  

VAMC outpatient treatment reports show that, in September 2007, 
he was seen at the VAMC for a complete physical, including mental 
health assessment.  At that time, he expressed concern for his 
alcohol intake and life stressors.  He said that he had made a 
previous appointment with the mental health clinic, but failed to 
go due to his drinking.  He was diagnosed with alcohol abuse and 
was advised of the need to cut back on his drinking.

In March 2008, he was seen again for a VAMC outpatient physical 
assessment.  During the psychiatric portion of the examination, 
he denied feeling agitated and denied suicidal and homicidal 
ideations.  The examiner noted that he was service connected for 
a depressive disorder (dysthymia) and gave the Veteran a new 
prescription for an antidepressant medication.  

The claims folder notes that, in April 2008, the Veteran failed 
to keep his previously-scheduled appointment with a clinical 
social worker for a mental health evaluation.

Based on a review of the evidence of record, the Board concludes 
that the greater weight of probative evidence is against the 
assignment of an initial disability rating in excess of 50 
percent for dysthymic disorder and intermittent explosive 
disorder at anytime during the course of this appeal.  As noted 
above, throughout the rating period on appeal, the Veteran's 
dysthymic disorder and intermittent explosive disorder have been 
manifested by complaints and/or findings of depressed mood; 
anxiety; chronic sleep impairment; disturbances of motivation and 
mood; impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to stressful 
circumstances; and difficulty in establishing and maintaining 
effective work and social relationships.  However, with the 
exception of his impaired impulse control and difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting), such manifestations are already contemplated by the 50 
percent rating currently assigned.  There is no evidence of 
record that he has ever presented with the majority of 
manifestations required for a 70 percent disability rating, 
including suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  Given the absence of such findings 
throughout the period on appeal, the Board finds that the greater 
weight of the evidence remains against granting a 70 percent 
rating for his dysthymic disorder and intermittent explosive 
disorder.  

The Board further finds that the Veteran has not been shown to 
have total occupational and social impairment due to his 
dysthymic disorder and intermittent explosive disorder so as to 
warrant a 100 percent rating.  In this regard, there is no 
probative evidence that he has manifested total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own name.  
As such, the Board finds that the Veteran's service-connected 
dysthymic disorder and intermittent explosive disorder do not 
more closely approximate the criteria for a 100 percent rating.

In arriving at its conclusion that a higher initial disability 
rating for the Veteran's psychiatric disability is not warranted, 
the Board has taken particular notice of the fact that its 
inquiry is not necessarily strictly limited to the criteria found 
in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating).  In this case, however, the Board has not identified 
competent evidence of symptomatology associated with the 
Veteran's service-connected mental disorder that would enable it 
to conclude that the criteria for a higher initial disability 
rating have been approximated.   

Moreover, the evidence shows that the Veteran's assigned GAF 
scores throughout the period on appeal have been between 55 and 
60, indicating moderate symptoms, such as flat affect and 
circumstantial speech, and occasional panic attacks, or moderate 
difficulty in social, occupational, or school function (such as 
few friends, conflicts with peers or co-workers).  In this case, 
the only symptom indicated by the Veteran's GAF scores has been 
difficulty in social and occupational functioning.  As noted 
above, there has been no evidence that he has ever presented with 
a flat affect and circumstantial speech, or occasional panic 
attacks.

For these reasons, the Board finds that the Veteran's symptoms 
more closely approximate a disability rating of 50 percent.  As 
noted above, the Board also finds that such rating is warranted 
for the entire period that this appeal has been pending.  See 
Hart, supra.

Finally, the Board notes that it has considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities; has not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  While the 
Board recognizes that the Veteran has had a great deal of 
difficulty in getting along with co-workers and authority figures 
at work, the current 50 percent disability rating is itself a 
recognition of these difficulties.  Thus, the Board finds that 
the requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 50 percent for 
service-connected dysthymic disorder and intermittent explosive 
disorder.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for 
application, as the Veteran's symptomatology during the course of 
this appeal has not been shown to be of greater severity than the 
currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 50 percent for 
dysthymic disorder and intermittent explosive disorder is denied.


REMAND

The Veteran contends that he has a current cervical spine 
disability as a result of his service-connected burst compression 
fracture of L1, status post spinal fusion of T12-L2 with 
Harrington Rod placement at T-11-L3, and with height loss and 
anterior wedging of L1 vertebral body.  After a thorough review 
of the claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.

In this regard, the Board notes that, in addition to establishing 
entitlement to service connection on a direct basis, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by, or (b) aggravated by a 
service-connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In this case, a review of the claims folder shows that, although 
the Veteran was afforded VA examinations in August 2004 and March 
2008, the examiners were not specifically asked to provide an 
opinion regarding whether he had a cervical spine disorder, and 
if so, whether it was secondary to his lumbar and thoracic spine 
disability.  However, VAMC treatment records beginning in 
November 2006 show that he was diagnosed with degenerative joint 
disease of the cervical spine.  Subsequent treatment reports also 
continued that diagnosis.  However, the clinical treatment notes 
do not identify the etiology of that disorder, including whether 
the condition is secondary to the Veteran's service-connected 
lumbar and thoracic spinal disorder.

Because the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  As the VA examiners did not offer an opinion as to the 
possibility of a relationship between the Veteran's cervical 
spine disorder and his service-connected lumbar and thoracic 
spine disorder, the Board finds that another examination is 
necessary in order to obtain an opinion as to whether the claimed 
condition is related to his service-connected burst compression 
fracture of L1, status post spinal fusion of T12-L2 with 
Harrington Rod placement at T11-L3, and with height loss and 
anterior wedging of L1 vertebral body.

In addition, it appears that the most recent VA treatment reports 
of record pertaining to treatment for the Veteran's spinal 
disorders are dated March 2008.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant were, 
"in contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, they 
must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records 
pertaining to the Veteran's spinal disorders, 
including his cervical spine, since March 
2008 and associate with the claims folder.  
Any negative response must be noted in the 
claims folder.   

2.  Following completion of the above, 
schedule the Veteran for an examination with 
an appropriate, qualified examiner to obtain 
an opinion as to whether the Veteran has a 
current cervical spine disorder(s), to 
include as secondary to his service-
connected lumbar and thoracic spine 
disabilities.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  The 
complete claims folder and a copy of this 
REMAND must be provided to the clinician for 
review ofpertinent documents therein, and 
the clinician must note that the claims 
folder has been reviewed.  The examiner 
should be sure to elicit from the Veteran a 
complete history and symptomatology of any 
cervical spine disorder(s) identified, to 
include whether he sustained any injuries or 
trauma to that area.  For any current 
cervical spine disorder(s) diagnosed, the 
examiner should indicate whether it is at 
least as likely as not (i.e., whether there 
is at least a 50 percent probability) that 
such disorder was caused or aggravated (a 
permanent worsening as opposed to temporary 
flare-ups or increase in symptoms) by the 
Veteran's service-connected burst 
compression fracture of L1, status post 
spinal fusion of T12-L2 with Harrington Rod 
placement at T11-L3, and with height loss 
and anterior wedging of L1 vertebral body.  
Any opinion expressed must be 
accompanied by a complete rationale, to 
include a discussion of the Veteran's 
documented medical history, as well as 
his statements and assertions.

It would be helpful if the examiner would use 
the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "at 
least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

If, for any reason, the clinician is unable 
to offer an opinion without resorting to 
speculation, it should be so stated.  In that 
case, the examiner must specifically support 
that conclusion with a detailed medical 
explanation that takes into consideration all 
of the pertinent evidence of record 
(including the Veteran's self-reported 
history), and addresses such matters as 
whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.  

3.  The claims should be readjudicated.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Claim 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


